Citation Nr: 1227874	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter in January 2009, June 2010 and May 2011.  The May 2011 Board remand requested VA to obtain a VA medical opinion with respect to the issue on appeal.  After obtaining a VA medical opinion, the RO continued the denial of the claim as reflected in the April 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  As noted in the Introduction, the case was previously remanded in May 2011 to obtain a VA opinion on whether the Veteran's service-connected disabilities render him unable to obtain and follow substantially gainful employment.  A March 2011 VA examiner reviewed the claims file and provided the opinion that the Veteran's degenerative disk disease limits the Veteran from being able to stand for more than four to six hours a day or carry objects more than 10 pounds, but it does not limit him from performing a seated occupation or standing intermittently.  The VA examiner did not provide any explanation for this opinion.  The United States Court of Appeals for Veterans Claims has held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The remand also specifically requested that the examiner provide a rationale for his or her opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (a Veteran is entitled, as a matter of law, to substantial compliance with the Board's remand directives).  In addition, the VA examiner only addressed the Veteran's degenerative disk disease and he did provide any opinion on whether the Veteran's service-connected nerve impairment of the bilateral lower extremities affects the Veteran's ability to obtain and follow substantially gainful employment.  The Board observes that the Veteran was last provided with a VA examination in August 2010 that evaluated his service-connected disabilities and the examiner only briefly discussed that the Veteran was unemployed and the Veteran felt his low back would affect his ability to do a job.  This does not adequately evaluate whether the Veteran's service-connected disabilities render him unable to obtain and follow a substantially gainful employment.  Thus, the Board finds that the Veteran should be provided with another VA examination and opinion.

The Board notes that the April 2012 supplemental statement of the case was returned to the AMC as undeliverable in May 2012 and there was a notation that the Veteran had moved.  The Veterans Appeal Control and Locator System (VACOLS) reveals that the Veteran's address was updated in May 2012.  Thus, any correspondence should be sent to the most current address of record.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain whether the Veteran's service-connected disabilities (at this time chronic low back strain and nerve impairment of the bilateral lower extremities) makes the Veteran unemployable.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities (chronic low back strain and nerve impairment of the bilateral lower extremities), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to a TDIU based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (please send it to the Veteran's most current address of record) and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


